Deen, Presiding Judge,
dissenting.
I must respectfully dissent.
1. The form used by the district attorney’s office to assist the trial court in determining the defendant’s eligibility for appointed counsel is woefully inadequate. To answer the first question on the form: “How much money do you receive at your present job?”, the secretary asked, “What is your bring home pay?” The guidelines, however, stipulate that income is determined by “... gross income minus those deductions required by law.” “Guidelines for the Operation of the Local Indigent Defense Program” as approved by the Supreme Court of Georgia. The post-conviction hearing showed that the defendant did not have any deductions made by his employer for taxes (state, federal or social security) and that he had an estimated liability for them in the amount of $20.56 per month. Although the form had a space for him to list all his debts which were payable weekly or monthly and he listed a debt of $1,600 to Walton County Hospital which was payable at $45.00 per month, there was no space to list extraordinary regularly incurred expenses such as the $125.00 a month medical and drug expenses the defendant must pay because his infant daughter is severely anemic.
The judge’s law clerk testified that he considered the form to be “inadequate” for making a determination of eligibility for court appointed counsel, but that he reviewed the form for about thirty seconds before he made the initial determination that the defendant *429was ineligible. After the law clerk made his finding, it was reviewed by the trial judge before Stapp testified at the probation revocation hearing, but no additional information was provided.
If the income question had been properly presented to the defendant, he would have revealed an income of $479.44 a month. After subtracting his hospital debt, the court could have found that he had $434.44 in income. If, however, the court had had the daughter’s medical expenses before it and wished to exercise its discretion under Section C of the guidelines which provides for “Special Stipulations” and permits the local indigent defense program to accept a client “... who is unable to obtain counsel due to special circumstances such as ... hardship ...,” it could have found that a person who is required to spend twenty-five percent of his gross income for medical care and drugs for a chronically ill family member is entitled to have this amount subtracted from his income. In the present case, the exercise of this discretion would have enabled the defendant to come within the income eligibility guidelines. Therefore, I believe that the inadequacy of the form prevented the trial court from exercising its discretion and that he was denied his right to counsel at his co-defendant’s probation revocation hearing where he testified that he had stolen five gallons of gasoline and that his co-defendant had not participated in the crime.
2. The trial court erred in accepting appellant’s guilty plea. In State v. Germany, 246 Ga. 455, 456 (271 SE2d 851) (1980), the Supreme Court held: “... if the trial court intends to reject said plea agreement, the trial court shall, on the record, inform the defendant personally that (1) the trial court is not bound by any plea agreement, (2) the trial court intends to reject the plea agreement presently before it, (3) the disposition of the present case may be less favorable to the defendant than that contemplated by the plea agreement, and (4) that the defendant may then withdraw his or her guilty plea as a matter of right” (Emphasis supplied.) While the district attorney, not the trial judge, informed the defendant that the court was not bound by the plea agreement after the court indicated that it would not accept the plea agreement and that the defendant would receive a sentence of a year to serve, neither the court nor anyone else informed Stapp that he had the right to withdraw his guilty plea as a matter of right before sentence was pronounced. I do not believe that the facts which imply that the defendant knew that he could withdraw his plea is sufficient to meet the requirements of Germany, supra, set forth above because that case mandates that he be informed of this right by the trial court on the record.
I am authorized to state that Judge Sognier concurs in this dissent and that Chief Judge Quillian and Judge Birdsong concur in *430Division 2 of this dissent.